Exhibit 10.2

OMNIBUS AGREEMENT

This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) by and among Green Plains Inc., an Iowa
corporation (“Green Plains”), Green Plains Partners LP, a Delaware limited
partnership (the “Partnership”), Green Plains Holdings LLC, a Delaware limited
liability company (the “General Partner”), and Green Plains Operating Company
LLC, a Delaware limited liability company (the “Operating Company”).

RECITALS

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for certain general and administrative
services to be performed by Green Plains and its Affiliates (including the
General Partner, but excluding the Partnership Group) for and on behalf of the
Partnership Group and with respect to the reimbursement of expenses incurred by
Green Plains and such Affiliates on behalf of the Partnership Group.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to certain
business opportunities that Green Plains Group will not engage in for so long as
the Partnership is an Affiliate of Green Plains.

4. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article V, with respect to the
Partnership’s right of first offer with respect to the ROFO Assets.

5. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article VI, with respect to the
granting of certain licenses between the Parties.

6. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article VII, with respect to the
allocation among Green Plains and the Partnership Group of all responsibilities,
liabilities and benefits relating to any Tax for which a Combined Return is
filed for a taxable period including or beginning on or after the Closing Date
and certain other matters.

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Accounting Referee” is defined in Section 7.5.

“Affiliate” is defined in the Partnership Agreement.

“Affirmative Election Response” is defined in Section 4.3(a).

“Agreement” means this Omnibus Agreement, as it may be amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.

“Assets” means (a) those certain twenty-seven product storage tanks and related
transloading and logistical assets for the holding and transloading of ethanol
produced from Green Plains’ existing ethanol plants prior to shipment, (b) those
certain eight fuel terminaling facilities and (c) an existing railcar fleet of
approximately 2,200 leased tank cars, in each case together with all related
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed or otherwise transferred pursuant to the
Contribution Agreement to any Group Member, or owned by, leased by or necessary
for the operation of the business, properties or assets of any Group Member as
of the Closing Date.

“Business Opportunity Response” is defined in Section 4.3(a).

“Closing Date” means July 1, 2015.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect for the taxable period in question.

“Combined Group” means a group of corporations or other entities that files a
Combined Return.

“Combined Return” means any Tax Return (other than a Tax Return for federal
income taxes) filed on a consolidated, combined (including nexus combination,
worldwide combination, domestic combination, line of business combination or any
other form of combination) or unitary basis that includes activities of any
member of the Green Plains Group and any member of the Partnership Group.

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the

 

2



--------------------------------------------------------------------------------

foregoing. Confidential Information includes such information as may be
contained in or embodied by documents, substances, engineering and laboratory
notebooks, reports, data, specifications, computer source code and object code,
flow charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a Receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the Receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the Receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
Receiving Party as contemplated under this Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, the Operating Company, Green Plains, Green Plains Trucking LLC
and Green Plains Obion LLC, together with the additional conveyance documents
and instruments contemplated or referenced thereunder, as such may be amended,
supplemented or restated from time to time.

“Covered Environmental Losses” is defined in Section 2.1(a).

“Disclosing Party” is defined in Section 8.1(a).

“Election Response Deadline” is defined in Section 4.3(b).

“Environmental Deductible” is defined in Section 2.5(a).

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereinafter in effect relating to (a) pollution or protection
of human health, natural resources, wildlife and the environment or workplace
health or safety, including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. §§9601 et seq., the Resource Conservation and Recovery Act of 1976, as
amended, 42 U.S.C. §§6901 et seq., the Clean Air Act, as amended, 42 U.S.C.
§§7401 et seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C.
§§1251 et seq., the Toxic Substances Control Act, as amended, 15 U.S.C. §§2601
et seq., the Oil Pollution Act of 1990, 33 U.S.C. §§2701 et seq., the Safe
Drinking Water Act of 1974, as amended, 42 U.S.C. §§300f et seq., the Hazardous
Materials Transportation Act of 1994, as amended, 49 U.S.C. §§5101 et seq., and
other environmental conservation and protection laws and the Occupational Safety
and Health Act of 1970, 29 U.S.C. §§651 et seq., and the regulations promulgated
pursuant thereto, and any state or local counterparts, each as amended from time
to time and (b) the generation, manufacture, processing, distribution, use,
treatment, storage, transport or handling of any Hazardous Substances.

 

3



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Final Determination” means the final resolution of any Tax (or other matter)
for a taxable period, including related interest or penalties, that, under
applicable law, is not subject to further appeal, review or modification through
proceedings or otherwise, including (a) by the expiration of a statute of
limitations or a period for the filing of claims for refunds, amending Tax
Returns, appealing from adverse determinations or recovering any refund
(including by offset), (b) by a decision, judgment, decree or other order by a
court of competent jurisdiction, which has become final and non-appealable,
(c) by a closing agreement, an accepted offer in compromise or a comparable
agreement under laws of the particular Tax Authority, (d) by execution of a form
under the laws of a Tax Authority that is comparable to an Internal Revenue
Service Form 870 or 870-AD (or any successor forms thereto) (excluding, however,
with respect to a particular Tax Item for a particular taxable period any such
form that reserves (whether by its terms or by operation of law) the right of
the taxpayer to file a claim for refund and/or the right of the Tax Authority to
assert a further deficiency with respect to such Tax Item for such period) or
(e) by any allowance of a refund or credit, but only after the expiration of all
periods during which such refund may be adjusted.

“G&A Services” is defined in Section 3.1.

“General Partner” is defined in the introductory paragraph of this Agreement.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Green Plains” is defined in the introductory paragraph of this Agreement.

“Green Plains Entity” means Green Plains and any Person controlled, directly or
indirectly, Green Plains (other than a Group Member). For purposes of this
definition, “controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Green Plains License” is defined in Section 6.1.

“Green Plains Marks” is defined in Section 6.1.

“Green Plains Group” means Green Plains and each of its Subsidiaries (other than
a Group Member).

 

4



--------------------------------------------------------------------------------

“Group Member” is defined in the Partnership Agreement.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
including asbestos and lead-containing paints or coatings, radioactive
materials, polychlorinated biphenyls and greenhouse gases and (b) petroleum,
oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel, biofuels and other refined petroleum hydrocarbons.

“Identification Deadline” means the fifth anniversary of the Closing Date.

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.

“Limited Partner” is defined in the Partnership Agreement.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.

“Mediation Notice” is defined in Section 8.2(b).

“Offer” is defined in Section 4.3(a).

“Offer Evaluation Period” is defined in Section 4.3(a).

“Operating Company” is defined in the introductory paragraph of this Agreement.

“Operational Services and Secondment Agreement” means that certain Operational
Services and Secondment Agreement, dated as of the Closing Date, between Green
Plains and the General Partner.

“Partnership” is defined in the introductory paragraph of this Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Green Plains Partners LP, dated as of the Closing Date,
as such Partnership Agreement is in effect as of the Closing Date.

“Partnership Change of Control” means Green Plains ceases to control, directly
or indirectly, the general partner of the Partnership. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the general
partner of the Partnership, whether through ownership of voting securities, by
contract or otherwise.

 

5



--------------------------------------------------------------------------------

“Partnership Group” is defined in the Partnership Agreement.

“Partnership Group Combined Tax Liability” means, with respect to any Tax, the
Partnership Group’s liability for such Tax owed with respect to a Combined
Return for a taxable period, as determined under Section 7.2(b).

“Partnership Group Deposit” is defined in Section 7.2(d).

“Partnership Group Pro Forma Combined Return” means a pro forma Combined Return
or other schedule prepared pursuant to Section 7.2.

“Party” means a signatory to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

“Proposed Transaction” is defined in Section 5.2(a).

“Receiving Party” is defined in Section 8.1(a).

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-204279), as amended.

“Representative” is defined in Section 8.1(a).

“Restricted Activities” is defined in Section 4.1.

“Restricted Assets” is defined in Section 4.2(b).

“Retained Assets” means any assets, or portions thereof, owned by any of the
Green Plains Group that were not directly or indirectly conveyed, contributed or
otherwise transferred to the Partnership Group pursuant to the Contribution
Agreement or the other documents referenced in the Contribution Agreement.

“ROFO Asset” means (i) any right, title or interest in any ethanol storage and
any ethanol terminal assets that any Green Plains Entity may acquire or
construct in the United States during the ROFO Period, including any product
storage tanks and related transloading and logistical assets for the holding and
transloading of ethanol; (ii) any right, title or interest in any fuel storage
or terminal facilities that any Green Plains Entity may acquire or construct in
the United States during the ROFO Period; and (iii) any right, title or interest
in any ethanol transportation or fuel transportation assets that any Green
Plains Entity currently owns or may acquire in the United States during the ROFO
Period.

 

6



--------------------------------------------------------------------------------

“ROFO Notice” is defined in Section 5.2(a).

“ROFO Period” is defined in Section 5.1(a).

“ROFO Response” is defined in Section 5.2(a).

“ROFO Response Deadline” is defined in Section 5.2(a).

“Subject Assets” is defined in Section 4.2(c).

“Tax” or “Taxes” means all forms of taxation, whenever created or imposed, and
whether imposed by a domestic, local, municipal, governmental, state, federation
or other body, but excluding taxes imposed by the United States, and without
limiting the generality of the foregoing, shall include net income, alternative
or add-on minimum, gross income, sales, use, ad valorem, gross receipts, value
added, franchise, profits, license, transfer, recording, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profit, custom duty or other tax, governmental fee or other like assessment or
charge of any kind whatsoever, together with any related interest, penalties or
other additions to tax, or additional amounts imposed by any such Tax Authority.

“Tax Attribute” means a Tax Item of a member of the Partnership Group reflected
on a Combined Return that is comparable to one or more of the following
attributes with respect to a federal income tax consolidated tax return: a net
operating loss, a net capital loss, an unused investment credit, an unused
foreign tax credit, an excess charitable contribution, a U.S. federal minimum
tax credit or a U.S. federal general business credit (but not tax basis or
earnings and profits).

“Tax Authority” means a domestic Governmental Authority (other than the United
States) or any subdivision, agency, commission or authority thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax (excluding the U.S. Internal
Revenue Service).

“Tax Controversy” means any audit, examination, dispute, suit, action,
litigation or other judicial or administrative proceeding initiated by Green
Plains, the General Partner or the Partnership or any Tax Authority.

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
item reflected on a Tax Return or any Tax Attribute.

“Tax Party” means each member of the Green Plains Group and each Group Member.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended Tax Return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a Tax
Authority in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

 

7



--------------------------------------------------------------------------------

“Transfer” including the correlative term “Transferred” means any direct or
indirect transfer, assignment, lease, sale, conveyance or any other disposition
(whether voluntary, involuntary or by operation of law or otherwise or whether
in one or a series of transactions) of any assets, property or rights.

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

(c) A reference to any Party or Tax Party to this Agreement or another agreement
or document includes such party’s successors and assigns.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.

(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”

(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”

(g) The words “shall” and “will” have equal force and effect.

(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.

(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.

(j) Any term used but not capitalized in Article VII that is defined in the Code
or the Treasury Regulations thereunder or, where relevant, in applicable state
or local statutes or regulations shall, to the extent required by the context of
the provision at issue, have the meaning assigned to it in the Code, Treasury
Regulations or such state or local statute or regulation.

 

8



--------------------------------------------------------------------------------

ARTICLE II

Indemnification

2.1 Environmental Indemnification.

(a) Green Plains shall indemnify, defend and hold harmless each Group Member
from and against any Losses suffered or incurred by such Group Member, directly
or indirectly (including as a result of any claim by a third party), by reason
of or arising out of:

(i) any violation of Environmental Laws associated with or arising from the
ownership or operation of the Assets prior to the Closing Date;

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets as in effect prior to the Closing
Date (including the presence of Hazardous Substances on, under, about or
migrating to or from the Assets or the disposal or the release of Hazardous
Substances generated by operation of the Assets at non-Asset locations),
including (A) the cost and expense of any investigation, assessment, evaluation,
monitoring, containment, cleanup, repair, restoration, remediation, risk-based
closure activities or other corrective action required or necessary under
Environmental Laws, (B) the cost and expense of the preparation and
implementation of any closure, remedial, corrective action or other plans
required or necessary under Environmental Laws, and (C) the cost and expense of
any environmental or toxic tort pre-trial, trial or appellate legal or
litigation support work; and

(iii) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date;

provided, however, that with respect to any violation under Section 2.1(a)(i) or
any environmental event, condition or matter included under Section 2.1(a)(ii),
Green Plains will be obligated to indemnify such Group Member only to the extent
that Green Plains is notified in writing of such violation or environmental
event, condition or matter prior to the Identification Deadline. For the
avoidance of doubt, Green Plains shall have no indemnification obligations under
Sections 2.1(a)(i) and 2.1(a)(ii) with respect to any claims based on additions
to or modifications of Environmental Laws enacted or promulgated after the
Closing Date. Losses subject to indemnification in this Section 2.1(a) are
referred to collectively as “Covered Environmental Losses.”

(b) The Partnership shall indemnify, defend and hold harmless Green Plains from
and against any Losses suffered or incurred by any member of the Green Plains
Group, directly or indirectly (including as a result of any claim by a third
party), by reason of or arising out of:

(i) any violation of Environmental Laws associated with or arising from the
ownership or operation of the Assets occurring on or after the Closing Date; and

(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets occurring on or after the Closing
Date (including the presence of Hazardous Substances on, under, about or
migrating to or from the Assets or the disposal or the release of Hazardous
Substances generated by operation of the Assets at non-Asset locations),
including (A) the cost and expense of any investigation, assessment, evaluation,
monitoring, containment, cleanup, repair,

 

9



--------------------------------------------------------------------------------

restoration, remediation, risk-based closure activities or other corrective
action required or necessary under Environmental Laws, (B) the cost or expense
of the preparation and implementation of any closure, remedial, corrective
action or other plans required or necessary under Environmental Laws, and
(C) the cost and expense of any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work;

to the extent that any of the foregoing matters under Section 2.1(b)(i) or
2.1(b)(ii) do not constitute Covered Environmental Losses (without giving effect
to the Environmental Deductible).

2.2 Right-of-Way Indemnification. Green Plains shall indemnify, defend and hold
harmless each Group Member from and against any Losses suffered or incurred by
such Group Member by reason of or arising out of (a) the failure of such Group
Member to be the owner of such valid and indefeasible easement rights or fee
ownership or leasehold interests in and to the lands on which any of the Assets
conveyed or contributed to such Group Member on the Closing Date is located as
of the Closing Date, and such failure renders such Group Member liable to a
third party or unable to use or operate the Assets in substantially the same
manner that the Assets were used and operated as of immediately prior to the
Closing Date as described in the Registration Statement; (b) the failure of such
Group Member to have the consents, licenses and permits necessary to allow
(i) any pipeline included in the Assets to cross the roads, waterways, railroads
and other areas upon which any such pipeline is located as of the Closing Date,
(ii) any activity permitted by Non-Exclusive Licenses for Use of Track and
Property, each dated as of the Closing Date, each of between a Green Plains
Entity and a Group Member, as of the Closing Date, or (iii) the transfer of any
of the Assets to the Partnership Group, in each case, where such failure renders
the Partnership Group liable to a third party or unable to use or operate the
Assets in substantially the same manner that the Assets were used and operated
as of immediately prior to the Closing Date as described in the Registration
Statement and (c) the cost of curing any condition set forth in Section 2.2(a)
or (b) that does not allow any Asset to be operated in accordance with prudent
industry practice, in each case to the extent that Green Plains is notified in
writing of any of the foregoing prior to the Identification Deadline.

2.3 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Section 2.1(a) and Section 2.2, to the fullest extent permitted by law, Green
Plains shall indemnify, defend and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member by reason of or
arising out of:

(i) (A) the consummation of the transactions contemplated by the Contribution
Agreement or (B) events and conditions associated with the ownership or
operation of the Assets and to the extent occurring before the Closing Date
(other than Covered Environmental Losses which are provided for under
Section 2.1), to the extent that Green Plains is notified in writing of any such
Loss prior to the Identification Deadline;

(ii) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;

 

10



--------------------------------------------------------------------------------

(iii) all federal, state and local Tax liabilities attributable to the ownership
or operation of the Assets on or prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring prior to the Closing Date or from the
consummation of the transactions contemplated by the Contribution Agreement; and

(iv) the failure of any Group Member to have on the Closing Date any consent,
license, permit or approval necessary to allow such Group Member to own or
operate the Assets in substantially the same manner that the Assets were owned
or operated immediately prior to the Closing Date as described in the
Registration Statement.

(b) The Partnership shall indemnify, defend and hold harmless Green Plains from
and against any Losses suffered or incurred by any member of the Green Plains
Group by reason of or arising out of events and conditions to the extent
associated with the ownership or operation of the Assets and to the extent
occurring after the Closing Date (other than Covered Environmental Losses which
are provided for under Section 2.1(a) and Losses for which the Partnership is
indemnifying Green Plains under Section 2.1(b)), unless such indemnification
would not be permitted by any Group Member under the Partnership Agreement.

2.4 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full and unconditional release of the Indemnified Party
from such claim; provided, further, that no such settlement containing any form
of injunctive or similar relief shall be entered into without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
delayed or withheld.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party with respect to all
aspects of the defense of and pursuit of any counterclaims relating to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such

 

11



--------------------------------------------------------------------------------

defense and counterclaims, the making available to the Indemnifying Party of any
employees of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
Indemnified Party pursuant to this Section 2.4. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims and pursuit of any counterclaims with respect to any
claims covered by the indemnification set forth in this Article II; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense and counterclaims.
The Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense or counterclaim, but the
Indemnifying Party shall have the right to retain sole control over such defense
and counterclaims so long as the Indemnified Party is still seeking
indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

2.5 Limitations Regarding Indemnification.

(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
Section 2.1(a)(ii) that arise out of an event, condition or matter that is first
discovered after the Closing Date, Green Plains shall not be obligated to
indemnify, defend and hold harmless any Group Member until such time as the
total aggregate amount of Losses incurred by the Partnership Group for such
Covered Environmental Losses exceeds $100,000 (the “Environmental Deductible”),
at which time Green Plains shall be obligated to indemnify the Partnership Group
for the amount of such Covered Environmental Losses in excess of the
Environmental Deductible.

(b) For the avoidance of doubt, there is no deductible with respect to the
indemnification owed by any Indemnifying Party under any portion of this Article
II other than that described in Section 2.5(a), and there is no monetary cap on
the amount of indemnity coverage provided by any Indemnifying Party under this
Article II.

(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Provision of General and Administrative Services; Reimbursement

3.1 Agreement to Provide Services. Until such time as this Agreement is
terminated as provided in Section 8.5, Green Plains hereby agrees to provide, or
cause one or more of its Affiliates to provide, to the Partnership Group the
general and administrative services that Green Plains has traditionally provided
in connection with the ownership and operation of the Assets, which include, but
are not limited to, the services set forth on Schedule A (the “G&A Services”).
The G&A Services shall be consistent in nature and quality to the services of
such type previously provided by Green Plains in connection with the Assets
prior to the Closing Date. Green Plains may subcontract with Affiliates or third
parties for the provision of such G&A Services to the General Partner. The
Partnership may terminate any specific G&A Service upon thirty (30) days’ prior
written notice to Green Plains.

3.2 Reimbursement and Allocation.

(a) Subject to and in accordance with the terms and provisions of this Article
III and such reasonable allocation and other procedures as may be agreed upon by
Green Plains and the General Partner from time to time, the Partnership hereby
agrees to reimburse Green Plains for all reasonable direct and indirect costs
and expenses incurred by Green Plains or its Affiliates (other than the
Partnership Group) in connection with the provision of the G&A Services to the
Partnership Group, including the following:

(i) the compensation and employee benefits of employees of Green Plains or its
Affiliates (and any employment taxes related thereto), to the extent, but only
to the extent, such employees perform G&A Services for the Partnership Group’s
benefit. With respect to employees that do not devote all of their business time
to the Partnership Group, such compensation and employee benefits shall be
allocated to the Partnership Group based on the monthly average working time
spent and number of employees devoting services to the Partnership Group
(compared to the average working time spent by each such employee on services to
Green Plains or its Affiliates (other than the Partnership Group));

(ii) any expenses incurred or payments made by Green Plains or its Affiliates on
behalf of the Partnership Group for insurance coverage with respect to the
Assets or the business of the Partnership Group;

(iii) all expenses and expenditures incurred by Green Plains or its Affiliates
on behalf of the Partnership Group as a result of the Partnership becoming and
continuing as a publicly traded entity, including, but not limited to, costs
associated with annual, quarterly or current reports, independent auditor fees,
partnership governance and compliance, registrar and transfer agent fees,
exchange listing fees, tax return and Schedule K-1 preparation and distribution,
legal fees, independent director compensation and directors and officers
liability insurance premiums; and

(iv) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the G&A Services provided by Green
Plains and its Affiliates to the Partnership Group pursuant to Section 3.1.

 

13



--------------------------------------------------------------------------------

(b) To the extent that the General Partner grants any awards under any of the
Partnership’s or the General Partner’s incentive compensation plans in effect
from time to time to any employee of Green Plains and its Affiliates, or any
directors of the General Partner, such awards shall be at the Partnership’s sole
expense.

(c) The Partnership Group will reimburse Green Plains and its Affiliates for any
costs and expenses incurred by Green Plains and its Affiliates under Section 3.1
on a monthly basis.

(d) For the avoidance of doubt, the G&A Services provided by Green Plains
pursuant to this Article III will be in addition to, and not in duplication of,
the services that will be provided to the General Partner by Green Plains under
the Operational Services and Secondment Agreement and the functions performed by
the employees seconded to the General Partner under the Operational Services and
Secondment Agreement, and Green Plains shall not be entitled to reimbursement
under this Agreement for any costs or expenses for which Green Plains is
entitled to payment or reimbursement under the Operational Services and
Secondment Agreement.

ARTICLE IV

Business Opportunities

4.1 Restricted Activities. Except as permitted by Section 4.2, each Green Plains
Entity shall be prohibited from owning, operating, engaging in, acquiring, or
investing in any business that owns or operates ethanol or fuel terminals or
storage facilities or ethanol or fuel transportation assets in the United States
(“Restricted Activities”).

4.2 Permitted Exceptions. Notwithstanding any provision of Section 4.1 to the
contrary, the Green Plains Entities may engage in the following activities under
the following circumstances:

(a) the ownership, operation, expansion, replacement, return to service, repair,
sale, divestment, merger with another entity, suspension, operation or shutdown
of any of the Retained Assets;

(b) the acquisition or construction, and the related ownership or operation, of
any ethanol or fuel downstream logistics assets, including, without limitation,
any terminal or storage facility or transportation asset (“Restricted Assets”),
that are (i) acquired or constructed by a Green Plains Entity and (ii)(A)
within, directly connected to, substantially dedicated to, or an integral part
of, any ethanol or fuel production facility owned, acquired, constructed or
operated by a Green Plains Entity, (B) acquired or constructed by a Green Plains
Entity to replace an asset of the Partnership Group that no longer provides
services to any Green Plains Entity due to the occurrence of a force majeure
event under a commercial contract between one or more Green Plains Entities and
one or more members of the Partnership Group that prevents the Partnership Group
from providing services to the Green Plains Entities at such location under such
commercial contract or (C) rail transportation assets acquired, leased or
constructed by a Green Plains Entity;

 

14



--------------------------------------------------------------------------------

(c) the acquisition, construction, ownership or operation of any Restricted
Assets that are acquired or constructed by a Green Plains Entity after the date
of this Agreement (excluding assets acquired or constructed pursuant to clause
(b)(ii)(B) of this Section 4.2) (the “Subject Assets”) if:

(i) in the case of Subject Assets to be acquired or constructed, the fair market
value (as determined in good faith by the board of directors of the applicable
Green Plains Entity that will own such Subject Assets) of such Subject Assets is
less than $10.0 million at the time of such acquisition by such Green Plains
Entity or completion of construction, as the case may be; or

(ii) in the case of Subject Assets to be acquired or constructed, the fair
market value (as determined in good faith by the board of directors of the
applicable Green Plains Entity that will own such Subject Assets) of such
Subject Assets is equal to or greater than $10.0 million at the time of such
acquisition by such Green Plains Entity or the completion of construction, as
applicable, and concurrently with or promptly after the closing of such
acquisition or completion of construction, as the case may be, such Green Plains
Entity undertakes to offer the Partnership the opportunity to purchase such
Subject Assets in accordance with Section 4.3 and the Partnership does not
timely elect to purchase such Subject Assets in accordance with Section 4.3;

(d) the purchase and ownership of interests in any publicly traded entity
engaged in any Restricted Activities;

(e) the ownership of equity interests in the General Partner and the Partnership
Group; and

(f) engaging with any ethanol or fuel terminals or storage facilities or ethanol
or fuel transportation assets in the capacity as a customer (and not as an
owner) of such terminals, storage facilities or transportation assets.

4.3 Procedures.

(a) If a Green Plains Entity acquires or constructs Subject Assets as described
in Section 4.2(c)(ii), then not later than six (6) months after the consummation
of the acquisition or the completion of construction by such Green Plains Entity
of the applicable Subject Assets, as the case may be, the applicable Green
Plains Entity shall notify the General Partner in writing of such acquisition or
construction and shall offer the Partnership Group the opportunity to purchase
such Subject Assets in accordance with this Section 4.3 (such notification and
offer, the “Offer”). The Offer shall set forth the terms proposed by such Green
Plains Entity relating to the purchase of such Subject Assets (including a
description of such Subject Assets and the purchase price for such Subject
Assets) and, if any Green Plains Entity desires to utilize such Subject Assets,
the Offer will also include the terms on which the Partnership Group would
provide

 

15



--------------------------------------------------------------------------------

services to, and any minimum volume or throughput / tolling commitment of, the
applicable Green Plains Entity to enable such Green Plains Entity to utilize
such Subject Assets. As soon as practicable, but in any event within forty-five
(45) days after receipt by the General Partner of such written notification (the
“Offer Evaluation Period”), the General Partner shall notify the applicable
Green Plains Entity in writing (the “Business Opportunity Response”) that either
(i) the General Partner has elected not to cause a Group Member to purchase such
Subject Assets, in which event (A) such Green Plains Entity shall be forever
free to continue to own or operate such Subject Assets, (B) this Agreement shall
be deemed automatically amended to include such Subject Assets as ROFO Assets
subject to Article V hereof for the remainder of the ROFO Period, and (C) if the
Green Plains Entity that owns such Subject Assets is not a Party hereto, such
Green Plains Entity shall execute a joinder agreement in the form attached
hereto as Exhibit A, or (ii) the General Partner has elected to cause a Group
Member to purchase such Subject Assets (an “Affirmative Election Response”). Any
Affirmative Election Response shall set forth the terms and conditions
(including, without limitation, the purchase price such Group Member proposes to
pay for such Subject Asset(s) (if different than the purchase price proposed by
the Green Plains Entity in the Offer) and the other terms, if any, on which the
Partnership Group will provide services to any Green Plains Entity to enable
such Green Plains Entity to utilize such Subject Assets), pursuant to which the
applicable Group Member would be willing to enter into definitive binding
agreement(s) for such Subject Assets. If no Business Opportunity Response is
delivered by the General Partner on or before the last day of the Offer
Evaluation Period, then the General Partner shall be deemed to have elected not
to cause a Group Member to purchase such Subject Assets, and the provisions
described in clauses (i)(A)-(C) of this Section 4.3(a) shall apply.

(b) Unless an Affirmative Election Response is rejected pursuant to written
notice delivered by such Green Plains Entity to such Group Member within thirty
(30) days after receipt of the Affirmative Election Response by the applicable
Green Plains Entity (the “Election Response Deadline”), such Affirmative
Election Response shall be deemed to have been accepted by such Green Plains
Entity, and the applicable Group Member and applicable Green Plains Entity shall
endeavor in good faith to enter into definitive agreement(s) providing for the
consummation of the acquisition of such Subject Assets upon the terms set forth
in such Affirmative Election Response. Unless otherwise agreed between the
applicable Group Member and applicable Green Plains Entity, the terms of the
definitive agreement will include the following:

 

  (i) the applicable Group Member will deliver the agreed purchase price (in
cash, Partnership interests, an interest-bearing promissory note or any other
consideration agreed upon by such Group Member and the applicable Green Plains
Entity);

 

  (ii) the applicable Green Plains Entity will represent that it has title to
the applicable Subject Asset(s) that is sufficient to operate the applicable
Subject Asset(s), subject to all recorded matters and all physical conditions in
existence on the closing date for the purchase of the applicable Subject Asset,
and any other such matters as the applicable Group Member and applicable Green
Plains Entity may mutually agree; and

 

  (iii) each Green Plains Entity and each Group Member shall use its
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 4.3(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith.

 

16



--------------------------------------------------------------------------------

(c) If, at the end of the Election Response Deadline, the applicable Greens
Plains Entity has rejected the terms of the Affirmative Election Response
proposed by the Partnership Group, and such Green Plains Entity and the General
Partner have been unable to agree on the fair market value of the Subject Assets
that are subject to the Offer and the Affirmative Election Response or the other
terms of the Affirmative Election Response, including, if applicable, the terms
on which the Partnership Group will provide services to any Green Plains Entity
to enable such Green Plains Entity to utilize such Subject Assets, the
applicable Green Plains Entity and the General Partner will engage a mutually
agreed upon, nationally recognized investment banking firm to determine the fair
market value of such Subject Assets and any other terms on which the Partnership
Group and the applicable Green Plains Entity are unable to agree. The investment
banking firm will determine the fair market value of such Subject Assets and any
other terms on which the Partnership Group and the applicable Green Plains
Entity are unable to agree within thirty (30) days of its engagement and furnish
such Green Plains Entity and the General Partner its determination. The fees of
the investment banking firm will be split equally between the applicable Green
Plains Entity and the Partnership Group. Once the investment banking firm has
submitted its determination of the fair market value of such Subject Assets and
any other terms on which the Partnership Group and the applicable Green Plains
Entity are unable to agree, the General Partner will have the right, but not the
obligation, to cause a Group Member to purchase such Subject Assets pursuant to
the Affirmative Election Response, as modified by the determination of the
investment banking firm. If the General Partner elects to cause a Group Member
to purchase such Subject Assets, then the Group Member shall purchase such
Subject Assets under the terms of the Affirmative Election Response, as modified
by the determination of the investment banking firm, as soon as commercially
practicable after such determination and, if applicable, enter into definitive
agreement(s) with the applicable Green Plains Entity to provide services in a
manner consistent with the Affirmative Election Response, as modified by the
determination of the investment banking firm. For the avoidance of doubt, in the
event that the General Partner elects not to cause a Group Member to purchase
such Subject Assets under the terms of the Affirmative Election Response, as
modified by the determination of the investment banking firm (as described in
this Section 4.3(c)), then the provisions described in clauses (i)(A)-(C) of
Section 4.3(a) shall apply.

(d) Nothing herein shall impede or otherwise restrict the foreclosure, sale,
disposition or other exercise of rights or remedies by or on behalf of any
secured lender of any asset or interest in any business subject to a security
interest in favor of such lender or any agent for or on behalf of such lender
under any credit arrangement now or hereafter in effect (it being understood and
agreed that no secured lender to the Green Plains Entities shall have any
obligation to make an Offer or to sell or cause to be sold any asset or interest
in any business to any member of the Partnership Group).

 

17



--------------------------------------------------------------------------------

4.4 Scope of Prohibition. Except as provided in this Article IV and the
Partnership Agreement, each Green Plains Entity shall be free to engage in any
business activity, including those that may be in direct competition with any
Group Member.

4.5 Enforcement. The Green Plains Entities agree and acknowledge that the
Partnership Group does not have an adequate remedy at law for the breach by the
Green Plains Entities of the covenants and agreements set forth in this
Article IV, and that any breach by the Green Plains Entities of the covenants
and agreements set forth in this Article IV would result in irreparable injury
to the Partnership Group. The Green Plains Entities further agree and
acknowledge that any Group Member may, in addition to the other remedies which
may be available to the Partnership Group, file a suit in equity to enjoin the
Green Plains Entities from such breach, and consent to the issuance of
injunctive relief under this Agreement.

ARTICLE V

Right of First Offer

5.1 Right of First Offer to Purchase Certain Assets

(a) For the period beginning on the Closing Date and ending on the earlier of
(i) the fifth anniversary of the Closing Date and (ii) upon the occurrence of a
Partnership Change of Control (the “ROFO Period”), Green Plains hereby grants to
the Partnership a right of first offer for any ROFO Asset to the extent that any
Green Plains Entity proposes to Transfer any ROFO Asset during the ROFO Period;
provided, however, that Green Plains may Transfer any ROFO Asset to an Affiliate
of Green Plains that agrees in writing that such ROFO Asset remains subject to
the provisions of this Article V and such Affiliate assumes in writing the
obligations of Green Plains under this Article V with respect to such ROFO
Asset, and such Transfer shall not be subject to the Partnership’s right of
first offer under this Article V.

(b) The Parties acknowledge that any Transfer of any ROFO Asset pursuant to the
Partnership’s right of first offer is subject to the terms of all existing
agreements with respect to such ROFO Asset and shall be subject to and
conditioned on the obtaining of any and all necessary consents of
securityholders, Governmental Authorities, lenders or other third parties.

5.2 Procedures

(a) If a Green Plains Entity proposes to Transfer any ROFO Asset (other than to
an Affiliate, in accordance with Section 5.1(a)) during the ROFO Period (a
“Proposed Transaction”), then the applicable Green Plains Entity shall, prior to
entering into any such Proposed Transaction, first give notice in writing to the
Partnership (the “ROFO Notice”) of its intention to enter into such Proposed
Transaction. The ROFO Notice shall include (i) a description of the ROFO Assets
subject to the Proposed Transaction and (ii) any material terms (including at
its option, the purchase price for the applicable ROFO Asset(s) and any proposed
throughput or minimum volume commitment or arrangement from any Green Plains
Entity for the use of such ROFO Assets), conditions and details as would be
necessary for the Partnership to make a responsive offer to enter into the
Proposed Transaction with the Green Plains Entity,

 

18



--------------------------------------------------------------------------------

which terms, conditions and details shall at a minimum include any terms,
condition or details that the Green Plains Entity would propose to provide to
non-Affiliates in connection with the Proposed Transaction. If the Partnership
determines to pursue the proposed purchase of any ROFO Assets, the Partnership
shall have forty-five (45) days following receipt of the ROFO Notice (the “ROFO
Response Deadline”) to propose an offer to enter into the Proposed Transaction
with the Green Plains Entity (the “ROFO Response”). The ROFO Response shall set
forth the terms and conditions (including, without limitation, the purchase
price the Partnership proposes to pay for such ROFO Asset(s) and the other terms
of the purchase) pursuant to which the Partnership would be willing to enter
into a binding agreement for the Proposed Transaction. If no ROFO Response is
delivered by the Partnership before the ROFO Response Deadline, then the
Partnership shall be deemed to have waived its right of first offer with respect
to such ROFO Asset, subject to Section 5.2(c).

(b) Unless the ROFO Response is rejected pursuant to written notice delivered by
the Green Plains Entity to the Partnership within thirty (30) days after receipt
of the ROFO Response by such Green Plains Entity, such ROFO Response shall be
deemed to have been accepted by the Green Plains Entity, and the Partnership and
the Green Plains Entity shall endeavor in good faith to enter into definitive
agreement(s) providing for the consummation of the Proposed Transaction upon the
terms set forth in the ROFO Response. Unless otherwise agreed between the Green
Plains Entity and the Partnership, the terms of the definitive agreement will
include the following:

 

  (i) the Partnership will deliver the agreed purchase price (in cash,
Partnership interests, an interest-bearing promissory note, or any other
consideration agreed upon by the Partnership and the applicable Green Plains
Entity);

 

  (ii) the applicable Green Plains Entity will represent that it has title to
the applicable ROFO Asset(s) that is sufficient to own and operate the
applicable ROFO Asset(s) in substantially the same manner as the ROFO Asset(s)
were owned and operated by the Green Plains Entity immediately prior to the
Proposed Transaction, subject to all recorded matters and all physical
conditions in existence on the closing date for the purchase of the applicable
ROFO Asset, and any other such matters as the Partnership and the Green Plains
Entity may mutually agree;

 

  (iii) each Green Plains Entity and the Partnership shall use its commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 5.2(b), including causing its respective Affiliates
to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith; and

 

  (iv) no Green Plains Entity nor the Partnership shall have any obligation to
sell or buy the applicable ROFO Asset(s) if any consent referred to in
Section 5.1(b) has not been obtained.

 

19



--------------------------------------------------------------------------------

(c) If the Partnership has not timely delivered a ROFO Response as specified
above with respect to a Proposed Transaction that is subject to a ROFO Notice,
the Green Plains Entity shall be free to enter into a Proposed Transaction with
any third party on terms and conditions no more favorable to such third party
than those set forth in the ROFO Notice. If the Green Plains Entity rejects a
ROFO Response with respect to any Proposed Transaction, the Green Plains Entity
shall be free to enter into a Proposed Transaction with any third party (i) on
terms and conditions (excluding those relating to price) that are not more
favorable in the aggregate to such third party than those proposed in respect of
the Partnership Group in the ROFO Response and (ii) at a price equal to no less
than 100% of the price offered by the Partnership in the ROFO Response to the
Green Plains Entity.

(d) If requested by the Partnership, the applicable Green Plains Entity shall
use commercially reasonable efforts to obtain any financial statements with
respect to any ROFO Assets Transferred pursuant to this Article V to the extent
required by the Partnership to comply with applicable requirements under
Regulation S-X promulgated by the Securities and Exchange Commission or any
successor statute.

(e) The Partnership can assign its rights and obligations under this Article V
to any Group Member.

ARTICLE VI

Licenses of Marks

6.1 Grant of Green Plains License. Upon the terms and conditions set forth in
this Article VI, Green Plains hereby grants and conveys to the Partnership and
each of the entities currently or hereafter comprising a part of the Partnership
Group a nontransferable, nonexclusive, royalty-free right and license (the
“Green Plains License”) to use the “Green Plains” logo and trademark and all
other trademarks and tradenames owned by Green Plains (collectively, the “Green
Plains Marks”).

6.2 Ownership and Quality of Green Plains Marks. The Partnership, on behalf of
itself and the other Group Members, agrees that ownership of the Green Plains
Marks and the goodwill relating thereto shall remain vested in Green Plains
during the term of the Green Plains License and thereafter. The Partnership
agrees, and agrees to cause the other Group Members, to the fullest extent
permitted by applicable law, never to challenge, contest or question the
validity of Green Plains’ ownership of the Green Plains Marks or any
registration thereof by Green Plains. In connection with the use of the Green
Plains Marks, the Partnership and each other Group Member shall not in any
manner represent that they have any ownership in the Green Plains Marks or
registration thereof. The Partnership, on behalf of itself and the other Group
Members, acknowledges that the use of the Green Plains Marks shall not create
any right, title or interest in or to the Green Plains Marks, and all use of the
Green Plains Marks by the Partnership or any other Group Member shall inure to
the benefit of Green Plains. The Partnership agrees, and agrees to cause the
other Group Members, to use the Green Plains Marks in accordance with such
quality standards established by Green Plains and communicated to the
Partnership Group from time to time, it being understood that the products and
services offered by the Group Members as of the Closing Date are of a quality
that is acceptable to Green Plains.

6.3 Termination. The Green Plains License shall terminate upon the termination
of this Agreement pursuant to Section 8.5.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

Taxes

7.1 Preparation and Filing of Tax Returns.

(a) For periods that include the Closing Date and periods after the Closing
Date, Green Plains shall have the sole and exclusive responsibility for the
preparation and filing of and shall prepare and file all Combined Returns or
cause to be prepared and filed all Combined Returns. Green Plains shall be
authorized to take any and all action necessary or incidental to the preparation
and filing of a Combined Return, including, without limitation, (i) making
elections and adopting accounting methods, (ii) filing all extensions of time,
including extensions of time for payment of tax, (iii) filing claims for refund
or credit or (iv) giving waivers or bonds.

(b) For periods that include the Closing Date and periods after the Closing
Date, the Partnership Group shall have the sole and exclusive responsibility for
the preparation and filing of and shall prepare and file, or cause to be
prepared and filed, all Tax Returns of the Group Members that are not Combined
Returns.

(c) Green Plains shall have sole discretion to include, or cause to be included,
in a Combined Return for any Tax any member of the Partnership Group for which
inclusion in such Combined Return is elective; provided, however, that the
Partnership Group Combined Tax Liability for any period shall not exceed the
aggregate of (x) each such elective Group Member’s liability for such Tax for
such period, computed as if such Group Member were not included in such Combined
Return and (y) the Partnership Group Combined Tax Liability calculated for the
Group Members for which inclusion is not elective. Green Plains shall provide
pro forma Tax Returns pursuant to Section 7.2(c) of this Agreement to support
the calculation of the amount of any decrease in the Partnership Group Combined
Tax Liability pursuant to this Section 7.1(c).

(d) References to “taxable period” for any franchise or other doing business Tax
shall mean the taxable period during which the income, operations, assets or
capital comprising the base of such Tax is measured, regardless of whether the
right to do business for another taxable period is obtained by the payment of
such franchise Tax.

7.2 Allocation of Taxes.

(a) For each Tax for each taxable period that includes or begins on or after the
Closing Date and for which a Combined Return is filed, the Group Members
included in such Combined Return shall be liable to Green Plains for an amount
equal to the Partnership Group Combined Tax Liability in respect of such Tax.

(b) With respect to each Tax for each taxable period that includes or begins on
or after the Closing Date and for which a member of the Partnership Group is
included in a Combined Return, the Partnership Group Combined Tax Liability for
such Tax for such taxable period shall be the Tax for such taxable period as
determined on a Partnership Group Pro Forma Combined Return prepared:

(i) by including only the Tax Items of the members of the Partnership Group that
are included in the Combined Return and computing the liability of the Group
Members for such Tax as if such Group Members were included in a separate
consolidated or unitary group;

 

21



--------------------------------------------------------------------------------

(ii) except as provided in Section 7.2(b)(v) hereof, using all elections,
accounting methods and conventions appropriate for the includable Group Members
as a stand-alone taxpayer for such period;

(iii) applying the Tax rate in effect for the Combined Return of the Combined
Group for such taxable period;

(iv) assuming that the Partnership Group elects not to carry back any net
operating losses; and

(v) assuming that the Partnership Group’s utilization of any Tax Attribute
carryforward or carryback is limited to the Tax Attributes of the Partnership
Group that would be available if the Partnership Group Combined Tax Liability
for each taxable period ending after the Closing Date were determined in
accordance with this Section 7.2(b).

(c) Not later than 90 days following the date on which a Combined Return is
filed with the appropriate Tax Authority, Green Plains shall prepare and deliver
to the Partnership the related Partnership Group Pro Forma Combined Return
calculating the Partnership Group Combined Tax Liability attributable to the
period covered by such filed Combined Return.

(d) Green Plains shall timely pay (or shall cause to be timely paid) any Tax
reflected on a Combined Return and hold harmless the Partnership for all
liability for such Tax. In the event Green Plains is required to make an
estimated payment or deposit of any Tax of any Combined Group which includes any
member of the Partnership Group, Green Plains shall calculate the portion, if
any, of such estimated payment or deposit attributable to the Partnership Group
using a methodology similar to that described in Section 7.2(b) (the
“Partnership Group Deposit”) and shall present such calculation to the
Partnership. Within five days thereafter, the Partnership shall pay the
Partnership Group Deposit to Green Plains. Within 30 days after delivery by
Green Plains of a Partnership Group Pro Forma Combined Return to the Partnership
calculating the Partnership Group Combined Tax Liability with respect to a
Combined Return, the Partnership shall pay to Green Plains such Partnership
Group Combined Tax Liability less the amount of any Partnership Group Deposit
relating to the same Combined Return.

(e) With respect to any Combined Return for any taxable period beginning on or
after the Closing Date, in the event of a change in the treatment of any Tax
Item of any member of a Combined Group as a result of a Final Determination,
within 30 days following such Final Determination (i) Green Plains shall
calculate the change, if any, to the Partnership Group Combined Tax Liability
resulting from such change, (ii) Green Plains shall pay any decrease in the
Partnership Group Combined Tax Liability to the Partnership and (iii) the
Partnership shall pay any increase in the Partnership Group Combined Tax
Liability to Green Plains.

 

22



--------------------------------------------------------------------------------

7.3 Control of Tax Proceedings; Cooperation and Exchange of Information.

(a) Except as provided in this Section 7.3, Green Plains shall have full
responsibility and discretion in handling, settling or contesting any Tax
Controversy involving a Tax Return for which it has filing responsibility under
this Agreement as well as any Tax Controversy attributable to a Tax Return for
any taxable period ending before the Closing Date. The Partnership shall have
full responsibility and discretion in handling, settling or contesting any Tax
Controversy involving a Tax Return for which it has filing responsibility under
this Agreement. Except as otherwise provided in this Section 7.3 and
Section 7.11, any costs incurred in handling, settling or contesting any Tax
Controversy shall be borne by the Tax Party having full responsibility and
discretion thereof.

(b) Each Tax Party shall cooperate fully at such time and to the extent
reasonably requested by any other Tax Party in connection with the preparation
and filing of any Tax Return or claim for refund, or the conduct of any audit,
dispute, proceeding, suit or action concerning any issues or other matters
considered in this Agreement. Such cooperation shall include, without
limitation, the following: (i) the retention and provision on demand of Tax
Returns, books, records (including those concerning ownership and Tax basis of
property which a Tax Party may possess), documentation or other information
relating to the Tax Returns, including accompanying schedules, related
workpapers and documents relating to rulings or other determinations by Taxing
Authorities, until the expiration of the applicable statute of limitations
(giving effect to any extension, waiver or mitigation thereof); (ii) the
provision of additional information, including an explanation of material
provided under clause (i) of this Section 7.3(b), to the extent such information
is necessary or reasonably helpful in connection with the foregoing; (iii) the
execution of any document that may be necessary or reasonably helpful in
connection with the filing of a Tax Return by Green Plains, the Partnership or
of their respective Subsidiaries, or in connection with any audit, dispute,
proceeding, suit or action and (iv) such Tax Party’s commercially reasonable
efforts to obtain any documentation from a Governmental Authority or a third
party that may be necessary or reasonably helpful in connection with any of the
foregoing.

(c) Each Tax Party shall make its employees and facilities available on a
reasonable and mutually convenient basis in connection with any of the foregoing
matters.

(d) If any Tax Party fails to provide any information requested pursuant to
Section 7.3(b) hereof within a reasonable period, as determined in good faith by
the Tax Party requesting the information, then the requesting Tax Party shall
have the right to engage a public accounting firm to gather such information,
provided that 30 days’ prior written notice is given to the unresponsive Tax
Party. If the unresponsive Tax Party fails to provide the requested information
within 30 days of receipt of such notice, then such unresponsive Tax Party shall
permit the requesting Tax Party’s public accounting firm full access to all
appropriate records or other information as reasonably necessary to comply with
this Section 7.3 and shall reimburse the requesting Tax Party or pay directly
all costs connected with the requesting Tax Party’s engagement of the public
accounting firm.

 

23



--------------------------------------------------------------------------------

7.4 Payment Obligations.

(a) Except as otherwise provided under this Agreement, to the extent that the
payor Tax Party has a payment obligation to the payee Tax Party pursuant to this
Article VII, the payee Tax Party shall provide the payor Tax Party with its
calculation of the amount of such obligation. The documentation of such
calculation shall provide sufficient detail to permit the payor Tax Party to
reasonably understand the calculation. All payment obligations shall be made to
the payee Tax Party or to the appropriate Tax Authority as specified by the
payee Tax Party within 30 days after delivery by the payee Tax Party to the
payor Tax Party of written notice of a payment obligation. Any disputes with
respect to payment obligations under this Article VII shall be resolved in
accordance with Section 7.5.

(b) All actions required to be taken by any Tax Party pursuant to this Article
VII shall be performed within the time prescribed for performance in this
Article VII, or, if no period is prescribed, such actions shall be performed
promptly.

(c) Payments pursuant to this Article VII that are not made within the period
prescribed therefor in this Article VII shall bear interest (compounded daily)
from and including the date immediately following the last date of such period
through and including the date of payment at a rate equal to the federal
short-term rate or rates established pursuant to Section 6621 of the Code for
the period during which such payment is due but unpaid.

(d) The Tax Parties to this Article VII hereby agree to retain and provide on
proper demand by any Tax Authority (subject to any applicable privileges) the
books, records, documentation and other information relating to any Tax Return
until the later of (i) the expiration of the applicable statute of limitations
(giving effect to any extension, waiver or mitigation thereof), (ii) the date
specified in an applicable records retention agreement entered into with a Tax
Authority, (iii) a Final Determination made with respect to such Tax Return and
(iv) the final resolution of any claim made under this Agreement for which such
information is relevant.

(e) Each Tax Party agrees (i) not to take any action reasonably expected to
result in a new or changed Tax Item that is detrimental to any other Tax Party
and (ii) to take any action reasonably requested by any other Tax Party that
would reasonably be expected to result in a new or changed Tax Item that
produces a benefit or avoids a detriment to such other Tax Party; provided, that
such action does not result in any additional cost not fully compensated for by
the requesting Tax Party. The Tax Parties hereby acknowledge that the preceding
sentence is not intended to limit, and therefore shall not apply to, the rights
of the Tax Parties with respect to matters otherwise covered by this Article
VII.

(f) Except as provided in Section 7.1(c), all payments to be made under this
Article VII shall be made without setoff, counterclaim or withholding, all of
which are expressly waived by the Tax Parties to the fullest extent permitted by
applicable law.

7.5 Resolution of Tax Disputes. To the fullest extent permitted by law, any
disagreement between the Tax Parties with respect to any matter that is the
subject of Article VII of this Agreement, including, without limitation, any
disagreement with respect to any

 

24



--------------------------------------------------------------------------------

calculation or other determinations by Green Plains hereunder, which is not
resolved by mutual agreement of the Tax Parties, shall be resolved by a
nationally recognized independent accounting firm chosen by and mutually
acceptable to the Tax Parties hereto (an “Accounting Referee”). Such Accounting
Referee shall be chosen by the Tax Parties within 15 business days from the date
on which one Tax Party serves written notice on another Tax Party requesting the
appointment of an Accounting Referee; provided, that such notice specifically
describes the calculations to be considered and resolved by the Accounting
Referee. In the event the Tax Parties cannot agree on the selection of an
Accounting Referee, then the Accounting Referee shall be any office or branch of
the public accounting firm of Deloitte & Touche LLP. The Accounting Referee
shall resolve any such disagreements as specified in the notice within 30 days
of appointment; provided, however, that no Tax Party shall be required to
deliver any document or take any other action pursuant to this Section 7.5 if it
determines that such action would result in the waiver of any legal privilege or
any detriment to its business. To the fullest extent permitted by law, any
resolution of an issue submitted to the Accounting Referee shall be final and
binding on the Tax Parties hereto without further recourse. The Tax Parties
shall share the costs and fees of the Accounting Referee equally. In the event
of a conflict between this Section 7.5 and Section 8.2, this Section 7.5 shall
control.

7.6 Required Payments. Unless otherwise provided in this Article VII, any
payment of Tax required shall be due within 30 days of a Final Determination of
the amount of such Tax.

7.7 Injunctions. The Tax Parties acknowledge that irreparable damage would occur
in the event that any of the provisions of this Article VII were not performed
in accordance with its specific terms or were otherwise breached. To the fullest
extent permitted by applicable law, the Tax Parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Article VII and to enforce specifically the terms and provisions of this Article
VII in any court having jurisdiction, such remedy being in addition to any other
remedy to which they may be entitled at law or in equity.

7.8 Parties in Interest. Except as herein otherwise specifically provided,
nothing in this Article VII expressed or implied is intended to confer any right
or benefit upon any person, firm or corporation other than the Tax Parties and
their respective successors and permitted assigns.

7.9 Change of Law. If, due to any change in applicable law or regulations or the
interpretation thereof by any court of law or other Governmental Authority
having jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Article VII or any transaction contemplated thereby shall
become impracticable or impossible, the Tax Parties hereto shall use their best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such provision.

7.10 Waiver. Any provision of this Article VII may be waived if, and only if,
such waiver is in writing and signed, and in the case of a waiver, by the Tax
Party against whom the waiver is to be effective. No failure or delay by any Tax
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

25



--------------------------------------------------------------------------------

7.11 Costs, Expenses and Attorneys’ Fees. In the event a Tax Party to this
Agreement brings an action or proceeding for the breach or enforcement of this
Article VII, the prevailing party in such action, proceeding, or appeal, whether
or not such action, proceeding or appeal proceeds to final judgment, shall, to
the fullest extent permitted by law, be entitled to recover as an element of its
costs, and not as damages, such reasonable attorneys’ fees as may be awarded in
the action, proceeding or appeal in addition to whatever other relief the
prevailing party may be entitled. For purposes of this Section 7.11, the
“prevailing party” shall be the Tax Party who is entitled to recover its costs;
a Tax Party not entitled to recover its costs shall not recover attorneys’ fees.
No sum for attorneys’ fees shall be counted in calculating the amount of the
judgment for purposes of determining whether a Tax Party is entitled to recover
its costs or reasonable attorneys’ fees.

ARTICLE VIII

Miscellaneous

8.1 Confidentiality.

(a) From and after the Closing Date, each Party (each, a “Receiving Party”) in
possession of another Party’s (each, a “Disclosing Party”) Confidential
Information shall (i) hold, and shall cause its Subsidiaries and Affiliates and
its and their directors, officers, employees, agents, consultants, advisors, and
other representatives (each, a “Representative” and, collectively,
“Representatives”) to hold, all Confidential Information of each Disclosing
Party in strict confidence, with at least the same degree of care that applies
to such Receiving Party’s confidential and proprietary information, (ii) not use
such Confidential Information, except as expressly permitted by such Disclosing
Party and (iii) not release or disclose such Confidential Information to any
other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any Losses resulting from a breach of
this Section 8.1 by any of its Representatives.

(b) Notwithstanding Section 8.1(a), if a Receiving Party becomes legally
compelled or obligated to disclose Confidential Information of a Disclosing
Party by a Governmental Authority or applicable law, or is required to disclose
such Confidential Information pursuant to the listing standards of any
applicable national securities exchange on which the Receiving Party’s
securities are listed or quoted, the Receiving Party shall promptly advise the
Disclosing Party of such requirement or obligation to disclose Confidential
Information as soon as the Receiving Party becomes aware that such a requirement
to disclose might become effective in order that, where possible, the Disclosing
Party may seek a protective order or such other remedy as the Disclosing Party
may consider appropriate in the circumstances. The Receiving Party shall
disclose only that portion of the Disclosing Party’s Confidential Information
that it is required or obligated to disclose and shall cooperate with the
Disclosing Party in allowing the Disclosing Party to obtain such protective
order or other relief.

(c) Each Party acknowledges that a Disclosing Party would not have an adequate
remedy at law for the breach by a Receiving Party of any one or more of the
covenants contained in this Section 8.1 and agrees that, in the event of such
breach, the Disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 8.1 and to enforce specifically the terms and provisions of this

 

26



--------------------------------------------------------------------------------

Section 8.1. Notwithstanding any other provision hereof, to the extent permitted
by applicable law, the provisions of this Section 8.1 shall survive the
termination of this Agreement for a period of two years.

8.2 Choice of Law; Mediation; Submission to Jurisdiction.

(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE
AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS
IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF
DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE
OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.

(b) Except as otherwise provided in Article VII, if the Parties cannot resolve
any dispute or claim arising under this Agreement, then no earlier than 10 days
nor more than 60 days following written notice to the other Parties, any Party
may initiate mandatory, non-binding mediation hereunder by giving a notice of
mediation (a “Mediation Notice”) to the other Parties to the dispute or claim.
In connection with any mediation pursuant to this Section 8.2, the mediator
shall be jointly appointed by the Parties to the dispute or claim and the
mediation shall be conducted in Omaha, Nebraska unless otherwise agreed by the
Parties to the dispute or claim. All costs and expenses of the mediator
appointed pursuant to this Section 8.2 shall be shared equally by the Parties to
the dispute or claim. The then-current Model ADR Procedures for Mediation of
Business Disputes of the Center for Public Resources, Inc., either as written or
as modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this Section 8.2. In the mediation, each Party
to the dispute or claim shall be represented by one or more senior
representatives who shall have authority to resolve any disputes. If a dispute
or claim has not been resolved within 30 days after the receipt of the Mediation
Notice by a Party, then any Party to the dispute or claim may refer the
resolution of the dispute or claim to litigation.

(c) Subject to Section 8.2(b), and except as otherwise provided in Article VII,
each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, whether in tort or contract
or at law or in equity, exclusively in any federal or state courts located in
Delaware and (i) irrevocably submits to the exclusive jurisdiction of such
courts, (ii) waives any objection to laying venue in any such action or
proceeding in such courts, (iii) waives any objection that such courts are an
inconvenient forum or do not have jurisdiction over it and (iv) agrees that, to
the fullest extent permitted by law, service of process upon it may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 8.3. The foregoing consents to jurisdiction and service of process shall
not, to the fullest

 

27



--------------------------------------------------------------------------------

extent permitted by applicable law, constitute general consents to service of
process in the State of Delaware for any purpose except as provided herein and
shall not be deemed to confer rights on any Person other than the Parties.

8.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
(a) e-mail, (b) United States mail, addressed to the Person to be notified,
postage prepaid and registered or certified with return receipt requested,
(c) delivering such notice in person or (d) by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by e-mail or facsimile shall be effective upon actual receipt if
received during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All notices to be sent to a Party pursuant to
this Agreement shall be sent to or made at the address set forth below or at
such other address as such Party may stipulate to the other Parties in the
manner provided in this Section 8.3.

If to Green Plains:

Green Plains Inc.

450 Regency Parkway, Suite 400

Omaha, Nebraska 68114

Attn: General Counsel

Facsimile: (402) 952-4916

E-mail: michelle.mapes@gpreinc.com

If to the General Partner or any Group Member:

Green Plains Partners LP

c/o Green Plains Holdings LLC, its general partner

450 Regency Parkway, Suite 400

Omaha, Nebraska 68114

Attn: General Counsel

Facsimile: (402) 952-4916

E-mail: michelle.mapes@gpreinc.com

8.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

8.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof and this Article VIII, may be terminated (a) by the
written agreement of all of the Parties or (b) by Green Plains or the
Partnership immediately upon a Partnership Change of Control by written notice
given to the other Parties to this Agreement. For the avoidance of doubt, the
Parties’ indemnification obligations under Article II and this Article VIII
shall, to the fullest extent permitted by law, survive the termination of this
Agreement in accordance with their respective terms.

 

28



--------------------------------------------------------------------------------

8.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

8.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the General Partner and the Partnership Group may make a
collateral assignment of this Agreement solely to secure financing for the
Partnership Group.

8.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

8.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a Governmental Authority of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

8.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

8.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.

[Remainder of page intentionally left blank.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

GREEN PLAINS INC. By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
PARTNERS LP By: GREEN PLAINS HOLDINGS LLC, its general partner By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
HOLDINGS LLC By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer GREEN PLAINS
OPERATING COMPANY LLC By:

/s/ Todd A. Becker

Name: Todd A. Becker Title: President and Chief Executive Officer

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

Schedule A

General and Administrative Services

General and Administrative Services to be provided pursuant to Section 3.1:

 

(a) Accounting Services, including:

 

  (i) Accounting Governance

 

  (ii) Corporate Accounting

 

  (iii) Financial Accounting and Reporting

 

  (iv) Internal and External Reporting

 

  (v) Operations Accounting

 

(b) Corporate Travel Services

 

(c) Data Processing and Information Technology Services

 

(d) Engineering and Project Management

 

(e) Group Accounting and Reporting

 

(f) Human Resources Services

 

(g) Internal Audit

 

(h) Legal Services

 

(i) Tax Services, including:

 

  (i) Federal income tax services

 

  (ii) State and local income tax services

 

  (iii) Indirect tax services (including services with respect to ad valorem or
transactional taxes)

 

(j) Office Services

 

(k) Records Management

 

(l) Corporate Risk Services

 

(m) Insurance Services, including Claims Management

 

(n) Treasury and Banking Services

 

(o) Corporate Communications and Investor Relations

 

(p) Management Reporting and Analysis

 

Schedule A



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder Agreement

This Joinder Agreement (this “Agreement”) is made as of the date written below
by the undersigned (the “Joining Party”) in accordance with that certain Omnibus
Agreement (the “Omnibus Agreement”) by and among Green Plains Inc., an Iowa
Corporation (“Green Plains”), Green Plains Partners LP, a Delaware limited
partnership (the “Partnership”), Green Plains Holdings LLC, a Delaware limited
liability company (the “General Partner”), and Green Plains Operating Company
LLC, a Delaware limited liability company (the “Operating Company”). Capitalized
terms not defined herein shall have the meanings given to such terms in the
Omnibus Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Party shall become a party to and a
“Green Plains Entity” under Article V of the Omnibus Agreement as of the date
hereof, and (i) shall have all of the rights and obligations thereof as more
fully set forth therein as if it had executed the Omnibus Agreement directly,
and (ii) agrees to be bound by the terms, provisions and conditions pertaining
thereto, as more fully set forth therein, as if it had executed the Omnibus
Agreement directly.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
written below.

 

Date: By:

 

Name: Title:

 

2